                          Case 21-09060                   Doc 1       Filed 07/29/21 Entered 07/29/21 22:44:59                               Desc Main
                                                                         Document    Page 1 of 5

Fitt in tt   i"   i                :o   identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number           (if known)                                                             Chapter     11

                                                                                                                                         !   Check if this an
                                                                                                                                             amended filing




Official Form 201
Voluntary Petition for Non-lndividuals Filing for Bankruptcy                                                                                                          04t20

lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, lnstructions for Bankruptcy Forms for Nonlndividuals, is available.


1.    Debtor's name                            MEGAMEDIA ENTERPRISiES OF ILLINOIS, INC.

2.    All other names debtor
      used in the last 8 years
      lnclude any assumed
      names, trade names and
      dolng busrness as names


      Debtor's federal
      Employerldentification XX-XXXXXXX
      Number (ElN)


4.    Debtor's address                         Principal place of business                                       Mailing address, if different from principal place of
                                                                                                                 business

                                               5236 W. North Avenue
                                               Chicago, lL 60639
                                               Number, Street, City, State & iZlP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                               Cook                                                              Location of principal assets, if different from principal
                                               County                                                            place of business
                                                                                                                 5236 W. North Avenue Chicago, lL 60639
                                                                                                                  Number, Street, City, State & ZIP Code



 5.    Debtor's website (URL)


 6.    Type of debtor                          I    Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               tr   Partnership (excluding LLt))
                                               tr   Other. Specify:




                                                                                                                                                                     page
                                                                                      Non'lndividuals Filing for Bankruptcy
                                                                                                                                                                             1
 Official Form 201                                        Voluntary Petition   1'or
                 Case 21-09060                    Doc 1       Filed 07/29/21 Entered 07/29/21 22:44:59                                   Desc Main
                                                                 Document    Page 2 of 5
          MEGAMEDIA ENTERPRISES OF ILLINOIS, IN(].                                                       Case number (if known)
          Name



7.   Describe debtor's business A. Check one:
                                       tr   Health Care Business   (ers   defined in 11 U.S.C. S 101(27A))
                                       tr   Single Asset Real Estab (as defined in 1 1 U.S.C. S 101 (51 B))
                                       tr   Railroad (as defined in 11 U.S.C. S 101(44))

                                       n    Stockbroker (as defined in 11 U.S.C. S 101(534))
                                       tr   Commodity Broker (as oefined in 11 U.S.C. S 101(6))
                                       tr   Clearing Bank (as defined in 11 U.S.C. S 781(3))
                                       I    None of the above

                                       B. Check all that apply
                                       E    Tax-exempt entity (as described in 26 U.S.C. $501)
                                       E    lnvestment company, including hedge fund or pooled investmentvehicle (as defined in 15 U.S.C. S80a-3)
                                       E    lnvestment advisor (as <lefined in '15 U,S.C. S80b-2(aX11))

                                       C. NAICS (North American lndustry Classification System) 4-digit code that best describes debtor.
                                          See http://vwwv.uscourts qov/four-diqit-national-association-naics-codes.



     Under which chapter of the        Check one:
     Bankruptcy Code is the            E    Chapter 7
     debtor filing?
                                       E    Chapter 9

     A debtor who is a "small          I    Chapter 11. Check all that apply.
     business debtor" must check
     the first sub-box. A debtor as
                                                              I    Tlre debtor is a small business debtor as defined in '11 U.S.C. S I 01 (51 D), and its aggregate
     defined in $ 1182(1) who                                      noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                       $2,725,62b.|f this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 1 I                                   orrerations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                               erist, follow the procedure in '11 U.S.C. S 1116(1XB).
     "small business debto/') must
     check the second sub-box.
                                                              I    The debtor is a debtor as defined in 11 U.S.C. S 1182(1), its aggregate noncontingent liquidated
                                                                   derbts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                   proceed undeiSubchapter V of Chapter 11 . lf this sub-box is selected, attach the most recent
                                                                   b:rlance sheet, statemeni of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. S 1 116(1 )(B).
                                                              tr   A plan is being filed with this petition.
                                                              tr   Aoceptances of the plan were solicited prepetition from one or more classes of creditors,   in

                                                                   ac:cordance with 11 U.S.C. S 1126(b).
                                                              tr   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                                                                                                         '1934. File the
                                                                   Exchange Commission according to g 13 or 15(d) of the Securities Exchange Act of
                                                                   Attachient to Voluntary Petition for Non-lndividuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                                                                                                        '12b-2.
                                                              tr   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

                                       E     chapter   12


9.   Were prior bankruptcy             I    No.
     cases filed by or against
     the debtor within the last 8
                                       E    Yes.
     years?
     lf more than 2 cases, attach a
                                                   District                                  When                                 Case number
     separate list.
                                                   District                                  When                                 Case number




                                                                                                                                                               page 2
 Official Form 201                                Voluntary Petition ior Non-lndividuals Filing for Bankruptcy
                       Case 21-09060                               Doc 1         Filed 07/29/21 Entered 07/29/21 22:44:59                                Desc Main
                                                                                    Document    Page 3 of 5 number (if known)
                                                                                                                           Case
               MEGAMEDIA ENTERPRISES OF ILLINOIS, INL-.
               Name

10.    Are any bankruptcy cases                   I      ruo
       pending or being filed by
       business partner or an "                   E y"..
       affiliate of the debtor?




          List all cases. lf more than   I
                                                                    Debtor                                                                    Relationship
          attach a separate list
                                                                    Dishict                                    When                           Case number, if known



11. Why is the case filed in                 Check all that apply:
          this district?
                                             I               Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                             preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                             tr              A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12.       Does the debtor own or             I        l.to
          have possession of a
                                                                   Answer below for each property that needs immediate attention Attach additional sheets if needed'
          real property o, ,"r"H",           E yes.
          property that needs
          immeOilte   attention?                                   Why does the pro6rerty need immediate attention? (Check all that apply.)
                                                                   E   lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                                       What is the hazatd?
                                                                   E   lt needs to be physically secured or protected from the weather'
                                                                   E    lt includes perisl-able goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                                       livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

                                                                   E other
                                                                   Where is the ProPertY?
                                                                                                     Number, Street, CitY, State & ZIP Code
                                                                   ls the property insured?
                                                                   E trto
                                                                   E yes.      lnsurancet agency

                                                                               Contact name
                                                                               Phone



                statistical and administrative information
I
    13.   Debtor's estimation of                               Check one:
          available funds
                                                               I    Funds will be availirble for distribution to unsecured creditors.

                                                               E    After any administrative expenses are paid, no funds will be available to unsecured creditors


    14.   Estimated number of                I                                                            E 1,ooo-5,ooo                              E zs,oot-so,ooo
                                                      r-+g
          creditors                                                                                       E soot-to,ooo                              E so,oot-too,ooo
                                             tr       so-ss
                                                                                                          E ro,oot-zs,ooo                            E More than100,000
                                             E         roo-tgg
                                             E        zoo-ssg


    15.    Estimaled Assets                   r $o - $so,ooo                                              EI $r,ooo,oot - g1o million                E  $soo,ooo,oo1 - $1 billion
                                                                                                          E $ro,ooo,oot - $50 million                E  $r,ooo,ooo,oo1 - $10 billion
                                              E $5o,oo1 - $loo,ooo
                                                                                                          E $so,ooo,oot - $1oo million               EI $t o,ooo,ooo,oo1 - g5o billion
                                              E $roo,oot - $5oo,ooo
                                                                                                          E $t oo,ooo,ool - $5oo million             E More than $50 billion
                                              E $soo,oot - $1 million

    16.    Estimated liabilities                 tr    $o - $so,ooo                                       tr   $t,ooo,oot - g1o million              E   $soo,ooo,oo1 - $1 billion

                                                                                                                                                                                     page 3
    Official Form 201                                              Voluntary Petition for Non-lndividuals Filing for Bankruptcy
                 Case 21-09060       Doc 1       Filed 07/29/21 Entered 07/29/21 22:44:59                             Desc Main
                                                    Document    Page 4 of 5
         MEGAMEDIA                    OF ILLINOIS,INC.                                 Case number (if *nown)
         Name


                          tr   $so,oor - $1oo,ooo                      tr $r o,ooo,oot - $50 minion             tr   $t,ooo,ooo,oo'r - $10 bilion
                          r    $roo,oor - $5oo,ooo                     E $so,ooo,oor - g'roo mirion             E    $ro,ooo,ooo,ooi - g5o biuion
                          tr   $soo,oot - g1 mirion                    tr $t oo,ooo,ooi - $5oo mirion           E    More than $50 billion




                                                                                                                                               page 4
Official Forrn 201                   Voluntary Petition lor Non-lndividuals Filing for Bankruptcy
                       Case 21-09060                Doc 1         Filed 07/29/21 Entered 07/29/21 22:44:59                              Desc Main
                                                                     Document    Page 5 of 5
Debtor MEGA                MEDTA ENTERPRISES OF lLLlNOlS, lNC.                                             Case number (ifknown)
              Nme


              Request for Relief, Declaration, and signatures
I
WARNING        -   Bankruptcy fraud is a serious crime. Making a fals() statement in connection with a bankruptcy case can result in fines up to $500,000 or
                   imprisonment for up to 20 years, or both. 18 U.S.C. SS 152, 1341 ,1519, and 3571.
                            -

17. Declaration and signature
       of authorized                   The debtor requests relief in accordance with the chapter of title 1 1, United States Code, specified in this petition.
       representative of debtor
                                       I   have been authorized to file this petition on behalf of the debtor.

                                       I have examined the information in     this petition and have a reasonable belief that the information is true and correct

                                       I   declare under penalty of perjury that the foregoing is true and correct.

                                       Executed on
                                                           MfuI/DD/YYYY

                                                                                                                 lsaac Jones
                                                                                                                 Printed name

                                       Title President



18. Signature, of attorney
                                                    of attorney                                                          MM/DD/YYYY

                                       William E. Jamison, Jr 6218244
                                       Printed name

                                       Wlliam      E. Jamison & Asr;ociates
                                       Firm name

                                       53 W. Jackson Blvd. Suite #309




                                       Contact    phone (312) 226' 8500                   Emailaddress wjami39246@aol.com

                                       6218241L
                                       Bar number and State




    Official Form 20   t                           Voluntary Petition for Non-lndividuals Filing for Bankruptcy                                                     page 5
